Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending and claims 6-15 are withdrawn. 
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second input" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As the second input claimed is of the first conduit, wherein this second input is of the connector. 

Claim 1 recites the limitation "the connector" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the three-way connector" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flow" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the conduits" in lines 9-12 (it is unclear if this is in reference to the first conduit and the second conduit).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pump" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first pump has a rate of 1-2000 gal-min" in lines 12-13.  This limitation is already claimed in lines 10-11. 
Claim 1 recites the limitation "a useful downstream pump rate" in line 13.  It is unclear what pump is doing said pump rate (as understood there are only two pumps in applications disclosure) thus its understood that its possible this is double inclusion of the second pump rate, with a further indication of the gal-min flow. 
Claim 1 recites the limitation “the rates” it is unclear what rates this is in reference to. 
Claim 1 recites the limitation "the useful dilution" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dilution liquid" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the diluent" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The term “high” in claim 2is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “high yield” has been rendered indefinite by use of the term high, as it is unclear what encompasses “high.”
Claim 3 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Which pump is this referencing? 
Claim 4 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Which pump is this referencing? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsfield (U.S. 2010/0065286) in view of Hagquist (U.S. 2013/0269957).
With respect to claim 1, Horsfield discloses an apparatus that dilutes and applies a firefighting chemical to an ignition source (paragraph 0035, creating a water foam solution), the apparatus comprises: 
(i) a diluent source having an outlet (204 with its outlet towards 202, figure 3);  
5(ii) a first conduit ((206) with a first and second input (ends at 204 and going to 202), the diluent source fluidly connected to the first input (as 204 enters towards 206 prior to 208); 
(iii) a source of a concentrate (4b, #302) fluidly connected to the second input of the connector (the connector being where the lines from 300 meet that from 204, where 346 goes into 202, see figure 4a); and 
(iv) a second conduit (the conduit of 202 after the noted connection going towards 602) fluidly connected to the output of the three-way connector (the connection between 346 and 202 having two inlets (foam and water) and one outlet which eventually leads from 608 to 702 to 712);  10wherein the first conduit directed to a first pump (pump 702) that both causes the flow through the conduits and dispenses a uniform dilute firefighting chemical (mixture being applied to 616, paragraph 0030 discloses the mixture being homogenous), the pump set at a fixed flow rate 1-2000 gal-min (paragraph 0053, discloses the system suppling the mixture from it at 20 gpm, and thus 702 would be the last pump creating said pressure). and the second conduit comprises a second pump (pump 332 or even 602) at set at a second flow rate of 1-2000 gal-min (paragraph 0054, discloses the system producing a minimum flow rate of 1.8, and thus the pumps of 602, and that of 332, are set at 1.8 gpm, furthermore paragraph 0028 discloses that the pump allows for different flow rates of the foamant to be injected into the low pressure system, which is at 1.8, versus then the higher rated system at 20), noting in paragraph 0031 the disclose of US 5494112, which discloses 2 gpm being used).- (R2) and the first pump has a rate of 1-2000 gal- min.-' (Ri) wherein R2 is greater than Ri (as 20 is greater then the 1.8), wherein a useful downstream pump rate is 15about 1 to 2000 , or 5 to 750 gal-min- (the downstream pump understood being that of the second pump, i.e. 20 gpm), the rates set to deliver the useful dilution of about 0.01 to 5 wt. % of concentrate in the dilution liquid (paragraph 0054, being 0.1 to 10%), the diluent comprises service water (204 being a water tank), but fails to disclose and the concentrate comprises a non-aqueous liquid comprising starch, a thickener, and a C2-25 hydrocarbon.   
Hagquist discloses, abstract, a fire suppression non-aqueous liquid concentrate which has a starch, thickener (paragraph 0021, understood an ingredient in the abstract is what causes the discloses thickening), and a hydrocarbon (paragraph 0023). Paragraphs 0004 and 0005, disclose the noted agent being cost effective and effective at fighting fires in even a large scale. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the chemical agent of Hagquist as the foaming agent in Horsfield, as this would allow for a cost effective fire fighting agent that can be used in a large scale. The examiner notes the hydrocarbon is not C2-25 specifically, but applicant fails to disclose criticality for said specific hydrocarbon be a paraffin or olefin (and further requirements as disclosed in applicants paragraph 0058) are near identical to the requirements of the hydrocarbon in Hagquist, paragraph 0023. 
With respect to claim 253, Horsfield discloses the pump is a centrifugal pump (paragraph 0018).  
With respect to claim 4, Horsfield discloses the pump has a blade impeller (paragraph 0018, by disclosing a centrifugal pump, an impeller is also disclosed, as impeller blades are used in centrifugal pumps).  
With respect to claim 5, Horsfield discloses the apparatus is free of a venturi (paragraph 0029 only discloses a century nozzle can be used, and thus is could not be used).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 2 is indicated as allowable as the specific concentration of “at least 20 wt. % of a starch; at least 20 wt. % of a pseudo plastic, high yield, sodium polyacrylate suspending agent; vegetable oil and a C6-is olefin; and 0.0 to 5 wt. % clay and the firefighting chemical is a dispersion of 0.01 to 1 wt.% in water” was not found in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752